                                                                         USDC SDNY
                                                                         DOCUMENT
UNITED STATES DISTRICT COURT                                             ELECTRONICALLY FILED
SOUTHERN DISTRICT OF NEW YORK                                            DOC #:
                                                                         DATE FILED: 
 GUIDEHOUSE LLP,

                            Plaintiff,
                                                                  1:19-cv-09470-MKV
                       -against-
                                                                         ORDER
 RIZWAN SHAH,

                            Defendant.

MARY KAY VYSKOCIL, United States District Judge:

       The Court has received Plaintiff’s letter motions dated May 26, 2021 [ECF Nos. 64–66].

       Plaintiff’s motion to adjourn the bench trial previously scheduled for June 28, 2021, due to

health issues of a material witness, made with consent of Defendant [ECF Nos. 65–66], is

GRANTED. The trial is adjourned sine die.

       Plaintiff’s motion to seal its motion for adjournment [ECF No. 64] is GRANTED. Docket

entry 65 shall be kept under seal.

       The pretrial conference scheduled for June 22, 2021, at 1:00 PM will proceed as scheduled.

The parties should be prepared to discuss their availability for a rescheduled trial. The conference

will be held telephonically. To join the conference, dial 888-278-0296 and enter access code

5195844.

       The Clerk of Court is respectfully requested to close docket entries 64, 65, and 66 and to

keep docket entry 65 under seal.



SO ORDERED.

                                                     _________________________________
                                                     _ ______
                                                     __    ____________
                                                                      _______
                                                                           ____
                                                                              ____
                                                                              __ ________
                                                                                       ____
                                                                                          _ _
Date: May 27, 2021                                   MARY YKKAY
                                                              AY VYSKOCIL
                                                                   VYS
                                                                    YSKOCI
                                                                    YS       CIIL
      New York, NY                                   United States District
                                                            States Di strict Judge
                                                                    ist
